Citation Nr: 0020288	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  94-47 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for lung, heart, brain, 
blood and eye disorders, claimed as secondary to mustard gas 
exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel


INTRODUCTION

The appellant is shown to have been a member of the National 
Guard from January 1956 to March 1957 and has reported having 
had subsequent service in the Army Reserve.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the RO.  

The Board remanded the case in February 1997 for further 
development.  



REMAND

The appellant maintains that he now has multiple disabilities 
as a result of his participation in a mustard gas drill 
during Summer training.  In a June 1992 written statement, a 
witness reported that he and the appellant had participated 
in a mustard gas drill at Indiantown Gap, Pennsylvania in 
1962 or 1963 and that the appellant was "never quite the 
same after exposure to mustard gas."  

In the February 1997 remand, the Board noted the difficulty 
in obtaining the appellant's service medical records due to 
the likelihood that the records had been destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
Under O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), where 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  

Further, it was explained in Murphy v. Derwinski, 1 Vet. App. 
78, 82 (1990), in noting comments of the Senate Veterans' 
Affairs Committee, S.Rep. No. 418, 100th Cong., 2nd Sess., 
33-34 (1988), that, although a claimant has the burden of 
submitting evidence in support of the claim, where that 
evidence may be in the veteran's service records or otherwise 
in control of the Federal Government, VA should be 
responsible for providing the material necessary to make the 
determination on eligibility.  

The Board also observed that, although the appellant 
maintained that the exposure occurred in 1962 or 1963, the RO 
had requested information from the NPRC concerning the period 
of January 1956 to March 1957.  Therefore, due to the 
apparent unavailability of the appellant's service medical 
records, to ensure that VA had met its duty to assist the 
appellant in developing the facts pertinent to his claims and 
to ensure full compliance with due process requirements, the 
Board remanded the case for additional development.  

The Board instructed the RO to attempt to secure any 
additional service medical records or alternative records for 
the appellant.  Additionally, the Board instructed the RO to 
specifically confirm the nature and extent of the appellant's 
claimed service, which was to include a determination as to 
that period during which the reported mustard gas exposure 
was alleged to have occurred.  

A March 1957 National Guard Bureau report of separation from 
the U.S. and Pennsylvania Army National Guard indicated that 
the appellant had served from January 1956 to March 1957 and 
that he had been discharged because he had changed his 
residency to that of another State.  The report also 
indicated that he had been released to the U.S. Army Reserve 
in order to complete his remaining service obligation of six 
years and eleven months.  

The Board is cognizant of the RO's attempts to obtain 
specific information from the appellant, especially regarding 
the dates and units of assignment during the claimed mustard 
gas exposure.  The Board acknowledges that this information 
is especially important where the RO is attempting to 
coordinate the reconstruction of the appellant's service 
medical records from secondary sources.  

Here, the appellant failed to provide treatment dates on the 
form used to request the information necessary to reconstruct 
the appellant's service medical data.  However, the 
appellant's representative did indicated, in the January 1995 
RO hearing, that the alleged mustard gas exposure occurred in 
1962 or 1963.  Additionally, the appellant indicated that the 
claimed 1962 or 1963 exposure occurred while he was assigned 
to the National Guard.  However, the March 1957 separation 
report indicated that the appellant had been discharged from 
that National Guard unit and released to the Army Reserve in 
March 1957.  

A remand by the Board does confer on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Therefore, the issues of service connection 
for alleged lung, heart, brain, blood and left eye disorders, 
all claimed as secondary to in-service exposure to mustard 
gas, must be remanded for compliance with the previous remand 
instructions.  

The RO should again contact the appellant and request that he 
provide specific information regarding the dates of the 
claimed mustard gas exposure as well as his unit of 
assignment.  The RO should advise the appellant that he 
should be as specific as possible in providing information 
concerning the dates, places of treatment and his units of 
assignment at the time treatment was rendered for the 
disabilities claimed, since an effective search for 
additional records depends heavily upon the quantity and 
quality of the information he supplies.  

The Board emphasizes, for the appellant's benefit, that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  If the appellant wishes help, he 
cannot passively wait for it in those circumstances where his 
own actions are essential in obtaining the putative evidence.  
Id.  The Court has held that requiring a claimant to provide 
this information to VA, especially straightforward factual 
data such as names, dates and places, does not represent an 
impossible or onerous task.  Id.  

The Board notes that, in the December 1998 VA report of eye 
examination, the appellant clarified that it was his left 
eye, not his right eye, that he could not see out of due to 
the "mustard gas thing."

In addition, the Board finds that the appellant should be 
instructed to submit all medical evidence which tends to 
support his assertions that he has current disability due to 
mustard gas exposure or other disease or injury in service.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
once again to contact the appellant in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed disabilities since service.  
The appellant should be instructed to 
submit all medical evidence that tends to 
support his assertions that he has 
current disability due to mustard gas 
exposure or other disease or injury which 
was incurred in or aggravated by service.  
After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
him in response to this request, which 
have not been previously secured.  

2.  The RO should also take appropriate 
steps to contact the appellant in order 
to afford him another opportunity to 
provide additional information regarding 
the claimed in-service exposure to 
mustard gas.  The appellant should 
provide any documentation he might have 
regarding the claimed period of service 
surrounding the alleged exposure, such as 
records relating to in-service treatment 
or, especially, documents which might 
indicate that he was in service during 
the claimed 1962 or 1963 exposure and to 
what unit he was assigned.  

3.  The RO should again take appropriate 
steps to contact the appellant to assist 
in the reconstruction of pertinent 
service and medical information in order 
to obtain any of the appellant's service 
medical and service personnel records, 
especially any records related to his 
service status and medical treatment in 
1962 and 1963.  (This should include a 
determination by the RO of the nature and 
extent of the appellant's service, 
including a determination regarding the 
period during which the claimed exposure 
occurred.)  Following those actions, the 
RO should make another attempt to secure 
additional service medical and personnel 
records, including all reasonable 
alternative sources indicated in the 
record and through this development.  
This attempt should specifically include 
a search for relevant Army Reserve and 
National Guard records, a request for 
information from "ARPERCEN 
(ARPERSCOM)," a request for information 
from the Army National Guard Personnel 
Center, and a request for records 
regarding the period of time of the 
claimed exposure (i.e., 1962 and 1963).  
Furthermore, if the appellant responds 
with specific dates and unit assignments, 
copies of the relevant unit's morning 
reports should be requested.  Any 
additional document provided should be 
associated with the appellant's claims 
folder.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the appellant and 
his representative should be issued a 
supplemental statement of the case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


